DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see “Applicant Argument/Remarks”, filed 11/10/2022, with respect to the rejections under U.S.C. 102 have been fully considered and are persuasive.  The rejections under U.S.C. 102 have been withdrawn. 
Applicant's arguments filed 11/10/2022 in regards to the rejections under U.S.C. 103 have been fully considered but they are not persuasive. Applicant argues that there is no reason why the use of the claimed invention of Bing would be improved by the addition of using photodynamic therapy/use of a photosensitizer, which the Examiner disagrees with. The primary usage of photodynamic therapy in Dolman publication is the “destruction of undesirable tissue” (see abstract), which Dolmans specifies can include the destruction of tumors in a variety of stages of cancer (see Para. 0005). Bing likewise teaches the usage of phototherapy to destroy a tumor (see abstract). Therefore, the usage of photosensitizer teaches a way of achieving the same results using a different known method. For these reasons, the Examiner is maintaining the rejections under U.S.C. 103. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	i. Determining the scope and contents of the prior art.
	Ii. Ascertaining the differences between the prior art and the claims at issue.
	iii. Resolving the level of ordinary skill in the pertinent art.
	iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8, 9, 11, 12, and 14-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20170128132 awarded to Bing, hereinafter Bing, in view of U.S. Patent Application 20040147501 awarded to Dolmans et al, hereinafter Dolmans.
Regarding Claim 8, Bing teaches a system for treating a tissue, comprising (abstract): a light source; an optical fiber operably coupled to the light source and configured to deliver a light dose of treatment light to the tissue (abstract); a temperature sensor (abstract); and a controller in communication with the temperature sensor and configured to modify a fluence rate of the treatment light based on a measured temperature (Para. 0011, Lines 11-12, “Temperature elevation is often monitored during ablation procedures and is used as a feedback to control the thermal dosage”). Bing does not teach wherein the system contains a photodynamic therapy photosensitizer sensitive to light energy at a selected wavelength to generate reactive oxygen species and radicals.
However, in the art of laser therapy Dolmans teaches the usage of PDT to treat tumors in similar wavelengths as used in Bing (Para. 0061). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bing by Dolmans, i.e. by using the device of Bing with a photosensitizer in PDT therapy, for the predictable purpose of using a known method of tumor destruction of Dolmans in the tumor destroying device of Bing to improve a known device to yield predictable results.  

Regarding Claim 9, Bing modified by Dolmans makes obvious the system of Claim 8, as set forth in the rejection to Claim 8 above. Bing further teaches wherein the temperature sensor is configured to measure temperature at a plurality of locations throughout the volume of the tissue (Fig. 4, Para. 0102, Lines 1-4, “With particular respect to FIG. 4, following a step of utilizing a predictive thermal model as discussed above, the predictive model may be used to determine the optimal position for a plurality of probes 10. For instance, a first probe 10A having both treatment and monitoring capabilities may be inserted into a first location and at a first depth in tumor 44”).  

Regarding Claim 10, Bing modified by Dolmans makes obvious the system of Claim 9, as set forth in the rejection to Claim 9 above. Bing does not teach wherein the temperature sensor is a magnetic resonance thermometer. However, Bing does teach the usage of a magnetic resonance thermometer in conjunction with the usage of MRI and the effectiveness of both in monitoring thermal dosage of tissue ablation (Para. 0012, discussing magnetic resonance thermometry in conjunction with magnetic resonance imaging as a non-invasive option for monitoring temperature at the speed and accuracy needed for tissue ablation) and teaches an embodiment wherein MRI is used to help with the ablation of a target tissue (Paras. 0097-99 state the usage of MRI or other imaging methods to locate and assess a tumor and create a treatment plan for ablation of a tissue using the photodynamic therapy device described in previous rejections).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bing, i.e. by using a magnetic resonance thermometer for temperature sensing, for the predictable purpose of a simple substitution of one known temperature sensor (i.e. the magnetic resonance thermometer) for another.

Regarding Claim 11, Bing modified by Dolmans makes obvious the system of Claim 9, as set forth in the rejection to Claim 9 above. Bing further teaches wherein the temperature sensor comprises a plurality of temperature sensitive catheters (Para. 0044, “At least a portion of treatment fiber 12, dosimetry fiber 14, two diffuse reflectance spectroscopy fibers 16A, 16B, and temperature sensor fiber 20 may be housed in a protective cable 22, which may also be referred to as protective coating 22, fiber optic jacket 22, or elongated sleeve 22, which extends into a distal end covering 24A, 24B. Protective cable 22 may be utilized to protect the fibers from damage, such as mechanical scratch or chemical or biological corrosion. In one or more embodiments, protective cable 22 may be made from polyvinyl chloride (PVC), polyethylene (PE), polyurethane (PUR), polybutylene terephthalate (PBT), polyamide (PA), and low smoke free of halogen (LSFH) materials”).  Examiner notes that protective cable 22 can be made of a variety of temperature-sensitive materials capable of deforming under an increase in temperature or stiffening under a decrease in temperature. Figure 4 shows a plurality of probes 10 used to treat one treatment area, meeting the instant claim limitation of “plurality of temperature sensitive catheters”. 

Regarding Claim 12, Bing modified by Dolmans makes obvious the system of Claim 8, as set forth in the rejection to Claim 8 above. Bing further teaches wherein the controller is configured to modify the fluence rate of the treatment light to maintain a tissue temperature between 50C and 65C (Paras. 0004 and 0058 describe an ablation range of 50-100 or more degrees Celsius for a target tissue zone (Zone 1) based on the needs of the medical practitioner of the device and Para. 0100 discusses the monitoring and adjustment of fluence-related parameters for a plurality of probes).

Regarding Claim 14, Bing modified by Dolmans makes obvious the system of Claim 8, as set forth in the rejection to Claim 8 above. Bing further teaches wherein the controller is configured to modify the fluence rate of the treatment light to maintain a tissue temperature between 60C and 90C (Paras. 0004 and 0058 describe an ablation range of 50-100 or more degrees Celsius for a target tissue zone (Zone 1) based on the needs of the medical practitioner of the device and Para. 0100 discusses the monitoring and adjustment of fluence-related parameters for a plurality of probes).

Regarding Claim 15, Bing modified by Dolmans makes obvious the system of Claim 8, as set forth in the rejection to Claim 8 above. Bing teaches wherein the system further comprises a dosimetry fiber for measuring the light dose (Para. 0042, “In one or more embodiments, probe 10 may be suitable for use in vivo. Probe 10 includes a treatment fiber 12, a dosimetry fiber 14, two diffuse reflectance spectroscopy fibers 16A, 16B, and a temperature sensor 18 at a distal end of temperature sensor fiber 20”).

Regarding Claim 16, Bing modified by Dolmans makes obvious the system of Claim 15, as set forth in the rejection to Claim 15 above. Bing teaches wherein the system further comprises a spectrometer operably coupled to the dosimetry fiber (Para. 0064, “Second diffuse reflectance spectroscopy fiber 16B is employed to detect the reflective light and is operatively coupled with a spectrometer for calculating the detected light”).

Regarding Claim 17, Bing modified by Dolmans makes obvious the system of Claim 15, as set forth in the rejection to Claim 15 above. Bing teaches wherein the system further comprises a light-transmitting catheter (LTC), and wherein the optical fiber and/or the dosimetry fiber is disposed in the LTC (Para. 0044, “At least a portion of treatment fiber 12, dosimetry fiber 14, two diffuse reflectance spectroscopy fibers 16A, 16B, and temperature sensor fiber 20 may be housed in a protective cable 22, which may also be referred to as protective coating 22, fiber optic jacket 22, or elongated sleeve 22, which extends into a distal end covering 24A, 24B” Examiner notes that the fiber optic jacket does not impede the light-transmitting capabilities of the optical fiber).

Regarding Claim 18, Bing modified by Dolmans makes obvious the system of Claim 8 as set forth in the rejection to Claim 8 above. Bing further teaches wherein the system further comprises: a second optical fiber operably coupled to the light source and configured to deliver a second light dose of treatment light to the tissue; and wherein the controller is configured to modify a fluence rate of the second light dose based on the measured temperature (Fig. 4, Para. 0102 discusses the placement of multiple probes at different locations, and Para. 0100 discusses the monitoring and adjustment of fluence-related parameters for a plurality of probes)

Regarding Claim 19, Bing modified by Dolmans makes obvious the system of Claim 18, as set forth in the rejection to Claim 18 above. Bing further teaches wherein the fluence rate of the second light dose is modified based on a temperature at a second location of the tissue (Fig. 4, Para. 0102 discusses the placement of multiple probes at different locations, Para. 0100 discusses the monitoring and adjustment of fluence-related parameters for a plurality of probes, and Para. 0079 states each probe can be controlled individually).

Regarding Claim 20, Bing modified by Dolmans makes obvious the system of Claim 8, as set forth in the rejection to Claim 8 above. Bing further teaches wherein the controller is a programmable microprocessor (Para. 0077, “Computer 102 includes a microprocessor that together with appropriate software, hardware, firmware, and the like, is able to control the components and to analyze the measured data through known methods”).

Regarding Claim 21, Bing modified by Dolmans makes obvious the system of Claim 8, as set forth in the rejection to Claim 8 above, further comprising a photosensitizer sensitive to light energy at a selected wavelength to generate reactive oxygen species and radials (Dolmans Para. 0006). 

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20170128132 awarded to Bing, hereinafter Bing, in view of U.S. Patent Application 20060111762 awarded to Dolmans et al, hereinafter Dolmans, further in view of U.S. Patent Application 20060052661 awarded to Gannot et al, hereinafter Gannot.
Regarding Claims 12-14, Bing modified by Dolmans makes obvious the system of Claim 8, as set forth in the rejection to Claim 8 above. Bing does not teach wherein the controller is configured to modify the fluence rate of the treatment light to maintain a tissue temperature in the instantly claimed ranges. All of the claimed ranges include 60 degrees C.  However, in the art of photodynamic therapy, Gannot teaches a similar photodynamic therapy device (Paragraph 281 discusses a photodynamic therapy device with temperature feedback regulation) and justification for maintaining a tissue at 60 degrees (Para. 0027, “4. 60.degree. C.: permanent denaturation of proteins and collagen leads to tissue coagulation and shrinkage (generally in blood vessels); necrosis with healing by regeneration”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Bing by Gannot, i.e. by maintaining the temperature of Bing’s photodynamic therapy light at 60 degrees Celsius, as the benefits of ablating tissue at 60 degrees Celsius are well known in the art, as shown by Gannot above, and provides the predictable result of improving treatment capabilities of Bing’s device by methods known in the art. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792


/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792